DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1 and 14-27 are pending.
Claim 1 is amended.
Response to Arguments
Applicant’s arguments, see page 4, filed 05/23/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections have been withdrawn per applicant’s amendments and arguments.
Applicant’s arguments, see page 4, filed 05/23/2022, with respect to the specification objections have been fully considered and are persuasive.  The title and abstract objections have been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Takenaka Corporation JP 2001-338382 (hereinafter “Takenaka”) discloses a measuring instrument capable of being miniaturized and which can attain its miniaturization and saving the power consumption, and to provide a monitoring system capable of easily collecting the physical quantity. SOLUTION: The information showing the distortion quantity that is measured by a sensor 14 is transmitted as a radio signal to a built-in transmission circuit via a radio transmitter 18 only when the radio signal showing an external radio transmission request is received by a reception circuit that is built into the transmitter 18. (Paragraph 0064, Fig 4 )
However, Takenaka fails to disclose a resistor formed of a film containing Cr, CrN, and C 2N, on one surface of the substrate; an electronic component mounted on the one surface of the substrate, to be electrically connected to the resistor and a power source mounted on the one surface of the substrate or on another surface of the substrate, to be electrically connected to the electronic component, to supply power to the electronic component as disclosed in claim 1, or the electronic component is electrically connected to the power source via a wiring pattern provided on a side surface of the insulating layer as disclosed in claim 14.
Tokyo Denki Kabushiki Kaisha JP6-307950 (hereinafter “Tokyo”) discloses a miniature strain sensor in which the connection of operating circuit part is facilitated while preventing the influence of noise. CONSTITUTION:The strain sensor comprises a strain gauge bridge circuit pattern 12 formed at a deforming part on the surface of a beam body 11 subjected to load by thin film process, a wiring pattern 13 formed on the surface of the beam body by thin film process while being separated from the bridge circuit pattern, and an operating circuit part 14 comprising an amplifying circuit, a low-pass filter, an A/D converter, etc., arranged on the wiring pattern 13 while connecting the I/O terminals thereof with the bridge circuit pattern and the wiring pattern. (Paragraph 0017, 0022, 0029, 0033)
However, Tokyo fails to disclose a resistor formed of a film containing Cr, CrN, and C 2N, on one surface of the substrate; an electronic component mounted on the one surface of the substrate, to be electrically connected to the resistor and a power source mounted on the one surface of the substrate or on another surface of the substrate, to be electrically connected to the electronic component, to supply power to the electronic component as disclosed in claim 1, or the electronic component is electrically connected to the power source via a wiring pattern provided on a side surface of the insulating layer as disclosed in claim 14.
Prior arts such as Takenaka and Tokyo made available do not teach, or fairly suggest, a resistor formed of a film containing Cr, CrN, and C 2N, on one surface of the substrate; an electronic component mounted on the one surface of the substrate, to be electrically connected to the resistor and a power source mounted on the one surface of the substrate or on another surface of the substrate, to be electrically connected to the electronic component, to supply power to the electronic component as disclosed in claim 1, or the electronic component is electrically connected to the power source via a wiring pattern provided on a side surface of the insulating layer as disclosed in claim 14.
Hence the best prior art of record fails to teach the invention as set forth in claims 1 and 14-27 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855